MEANS, Judge,
dissenting.
Claimant Ricky Lynn Beasley seeks review of the order of a workers’ compensation court three-judge panel denying his claim for death benefits arising from the death of his wife, Leslie Arlene Beasley. Claimant sought benefits for himself and for the parties’ three minor children. Having reviewed the record and applicable law, I would affirm.
Leslie Beasley was the manager of the E-Z Mart in Davis, Oklahoma. On October 17,1987, she was scheduled to work from 7 a.m. until 3 p.m. She was seen in the store by a customer around 7:00, talking on the telephone. She was also seen by another customer around 7:05, but was not on the phone at that time.
Around 8 a.m. Leslie was discovered missing from the E-Z Mart. One of her shoes was on the floor, and her purse was under the counter. Other than the shoe on *1227the floor, there were no signs of disarray in the store. Approximately $3,000 had been taken from the store safe. The safe was closed but unlocked. Leslie Beasley had been seen talking on the telephone at the same time a call had been placed from the radio station in Sulphur to the E-Z Mart; another call had been placed from the E-Z Mart to the radio station fifteen minutes before. The back door to the E-Z Mart, which was always kept locked, was open. A red cup, to be placed in the window as an agreed-upon signal of trouble from E-Z Mart employees to the police, had not been moved from its usual place near the cash register.
On December 2, 1987, Leslie Beasley’s body was found near a county line road outside Roff, Oklahoma. In January 1988, Murray County officials arrested Michael Hustad in connection with Leslie Beasley’s disappearance and death. Hustad had been a radio announcer and program director at KS-101 Radio in Sulphur, Oklahoma. Hustad was charged with alternative counts of murder in the first degree, felony murder involving kidnapping from the radio station in Sulphur, and felony murder in the second degree involving grand larceny from the E-Z Mart, as well as with the underlying crimes of kidnapping and grand larceny. Hustad pleaded no contest to the second degree murder/grand larceny charge and to the kidnapping charge. He is currently incarcerated at Lexington, Oklahoma.
The sole issue presented to the workers’ compensation court was the factual question of whether Leslie Beasley was killed while in the course and scope of her employment. Claimant contended that she had been robbed and kidnapped from the E-Z Mart, and killed in the course of commission of those crimes. Employer denied that she had been an employee at the time of her death and asserted that she was “engaged in a criminal conspiracy with a third party [Hustad] to embezzle or steal money from the [Employer] and as a result thereof, she was no longer an employee.” Presented as part of Employer’s evidence was Hustad’s deposition in which he testified to the existence of such a conspiracy with Leslie Beasley, asserting that she had willingly accompanied him from the E-Z Mart with the intent to leave town and reestablish herself elsewhere with her half of the $3,000 taken from the store. Hustad claimed that she had returned to the radio station with him while he finished his shift. It was established that Leslie Beasley had been killed in the station’s garage.
The trial court found that Leslie Beasley “was a co-conspirator in a burglary of respondent business, subsequently a fight between the co-conspirators developed and [she] was killed.” The court therefore determined that her death did not arise out of and in the course of employment, and denied the claim for death benefits. This order was affirmed by a three-judge panel. Claimant now seeks our review of this decision.
When reviewing a factual determination of the worker’s compensation court, this court’s responsibility “simply is to canvass the facts, not with an object of weighing conflicting proof in order to determine where the preponderance lies but only for the purpose of ascertaining whether the tribunal’s decision is supported by competent evidence.” Parks v. Norman Mun. Hosp., 684 P.2d 548, 552 (Okla.1984).
Claimant’s sole proposition on appeal is that the trial court erred in admitting Hus-tad’s deposition testimony. During Claimant’s cross-examination, Hustad was questioned regarding Leslie Beasley’s whereabouts after allegedly returning with him to the radio station. In response, Hustad asserted his Fifth Amendment right against self-incrimination. Claimant argues that, because he was deprived of the right to cross-examine Hustad along this line, Hustad’s deposition testimony should have been stricken by the court. Absent the deposition, Claimant concludes, there is no competent evidence to support a finding that Leslie Beasley was not kidnapped from the E-Z Mart.
Even disregarding Hustad’s deposition, there is sufficient competent evidence in the record by which the court could find that Leslie Beasley willingly left the E-Z *1228Mart of her own accord, taking with her $3,000 from the safé. In addition to the physical evidence found at the E-Z Mart at the time Leslie was discovered missing, all law enforcement personnel testified that their investigations showed no evidence to support a charge of kidnapping from the E-Z Mart against Michael Hustad. There was also evidence of infidelity on the part of both Beasleys, establishing additional motives for Leslie Beasley to steal money and disappear.
While the workers’ compensation laws are to be liberally construed, the burden is still upon a claimant to prove the elements of his claim. Armco, Inc. v. Holcomb, 694 P.2d 937, 939 (Okla.1985). The existence of evidence upon which a factfinder could have reached a different conclusion is immaterial to review on appeal. Iwunoh v. Maremont Corp., 692 P.2d 548, 549 (Okla.1984). Where there is competent evidence, though conflicting, reasonably tending to support the trial court’s decision, that decision will not be disturbed on appeal. Bittman v. Boardman Co., 560 P.2d 967, 969 (Okla.1977).
The order of the three-judge panel should be affirmed.